Judgment, Supreme Court, Bronx County (John S. Moore, J.), rendered October 24, 2001, convicting defendant, after a jury trial, of murder in the second degree, kidnapping in the first degree (two counts), rape in the first degree, sodomy in the first degree (two counts), arson in the second degree, robbery in the first degree (two counts), burglary in the first degree, and criminal possession of a weapon in the second degree (two counts), and sentencing him, as a second violent felony offender, to an aggregate term of 175 years to life, unanimously affirmed.
The court properly exercised its discretion in admitting photographs depicting the appearance of the kidnapping victim after her escape, since they were not inflammatory and were highly probative of her status as a victim, particularly since a defense theory at trial was that the kidnapping victim was a participant in the murder (see People v Wood, 79 NY2d 958, 960 [1992]; People v Gumbs, 304 AD2d 365 [2003], lv denied 100 NY2d 582 [2003]). Defendant’s claims relating to photographs of the murder victim, as well as his challenges to the People’s summation, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal.
We conclude that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Saxe, Ellerin, Nardelli and Sweeny, JJ.